Citation Nr: 0118372	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  99-17 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUES

1.  The propriety of the initial 30 percent rating assigned 
for the service-connected post-traumatic stress disorder 
(PTSD).  

2.  Entitlement to an increased rating for the service-
connected hypertension, currently evaluated as 10 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from June 1973 to June 
1993.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the RO.  

In March 2001, the Board remanded the case for additional 
development of the record.  

In a June 2001 rating decision, the RO granted the veteran's 
claim of service connection for sleep apnea; thus, the 
veteran's appeal of that issue has been rendered moot.  






FINDINGS OF FACT

1.  Prior to final action on this appeal by a Member of the 
Board, in written correspondence received by the Board in 
July 2001, the appellant's representative submitted a 
statement written by the veteran in which he affirmatively 
withdrew the issues remaining in appellate status.  

2.  There currently is no justiciable case or controversy for 
active consideration by the undersigned Member of the Board 
in connection with this appeal.  



CONCLUSION OF LAW

The appeal is dismissed as no justiciable case or controversy 
remains before the undersigned Member of the Board at this 
time.  38 U.S.C.A. §§ 7102, 7104, 7105, 7107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 19.4, 20.101, 20.204 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors are subject to review on appeal to 
the Secretary. Decisions in such appeals are made by the 
Board of Veterans' Appeals.  

In its decisions, the Board is bound by applicable statutes, 
the regulations of the Department of Veterans Affairs and 
precedent opinions of the General Counsel of the Department 
of Veterans Affairs.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal.  
38 U.S.C.A. §§ 7102, 7104, 7107; 38 C.F.R. § 19.4.  

A Substantive Appeal may be withdrawn in writing at any time 
before the Board of Veterans' Appeals promulgates a decision.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.204(b).  

Withdrawal may be by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw either a Notice of Disagreement or Substantive 
Appeal filed by the appellant personally without the express 
written consent of the appellant.  38 U.S.C.A. § 7105(b)(2); 
38 C.F.R. § 20.204(c).  

In a statement received at the Board in July 2001, the 
appellant's representative indicated that he had received a 
facsimile from the veteran in which he requested to withdraw 
his appeal.  The attached facsimile, as noted by the 
representative, was difficult to read.  The representative, 
however, assured that he had spoken to the veteran and that 
the veteran specifically stated that he did not wish to 
appeal.  

Based upon the foregoing, the Board finds that the appellant 
has elected to withdraw his appeal pursuant to 38 U.S.C.A. 
§ 7105(d)(3) and 38 C.F.R. § 20.204(b), and has made a 
specific request in writing to withdraw such appeal.  

Accordingly, there is no justiciable case or controversy 
currently before the Board, as contemplated by 38 U.S.C.A. 
§§ 7102, 7104, 7107 and 38 C.F.R. § 19.4.  

For the reasons stated, and in the absence of any justiciable 
question, the appeal must be dismissed.  



ORDER

The appeal is dismissed.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

